                                   UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF OHIO
                                         EASTERN DIVISION


    KHALED EL HASSAN, et al.,                           )          CASE NO. 5:18-cv-1227
                                                        )
                              PLAINTIFFS,               )          JUDGE SARA LIOI
                                                        )
    vs.                                                 )          MEMORANDUM OPINION
                                                        )          AND ORDER
    URS MIDWEST, INC., et al.,                          )
                                                        )
                              DEFENDANTS.               )


           Before the Court is plaintiffs’ motion to remand. (Doc. No. 11 [“Mot.”].) Defendants filed

an opposition brief (Doc. No. 13 [“Opp’n”]) and plaintiffs filed a reply (Doc. No. 14 [“Reply”]).

For the reasons set forth herein, the motion to remand is granted.

                                                I. BACKGROUND

           On May 6, 2016, plaintiffs1 were all passengers in a vehicle traveling eastbound on the

Ohio turnpike in a construction zone where traffic was reduced from three lanes to one. (Doc. No.

1-1 [“Compl.”] ¶¶ 10, 15, 17.) Defendant Saida Atway (“Atway”)2 owned and was operating that

vehicle. (Id. ¶ 11.) At the same time, defendant Ricky A. Pritchet (“Pritchet”) was operating a

tractor-trailer in the course and scope of his employment with defendant URS Midwest, Inc.

(“URS”). (Id. ¶¶ 7, 18, 19.)3 He was also traveling eastbound on the Ohio turnpike immediately

behind the vehicle driven by Atway. (Id. ¶ 12.) Pritchet struck the back of Atway’s vehicle with



1
 The plaintiffs are Khaled El Hassan, his wife Raida Atway, and their two minor children A.E.H. and G.E.H., all of
whom are residents of South Carolina. (Compl. ¶¶ 1-4.) Following removal, the complaint was sealed because it
contained the names of the minor children.
2
    Saida Atway is a resident of Ohio. (Compl. ¶ 8.)
3
 Ricky A. Pritchet is a resident of Tennessee; URS Midwest, Inc. is a Delaware corporation with its principal place
of business in Michigan. (Compl. ¶¶ 5, 6.)
the front of the tractor-trailer. (Id. ¶ 14.) Pritchet was cited by the Ohio State Highway Patrol for

his conduct resulting in the accident; Atway was not cited. (Id. ¶¶ 22, 24.) The complaint alleges

that plaintiffs were all injured in the accident due to Pritchet’s negligent, careless, and/or reckless

actions or, in the alternative, due to the negligence of Atway. (Id. ¶¶ 26, 27.)4

         Plaintiffs filed this action in the Portage County Court of Common Pleas on May 1, 2018.

On May 31, 2018, defendant URS removed the action to this Court. Although it was originally

assigned to another judge, it was reassigned as related to Atway v. Pritchet, et al., Case No.

5:18-cv-1224, a case already on the docket of the undersigned. On June 11, 2018, Pritchet filed his

consent to removal and, on that same day, plaintiffs filed the instant motion to remand.5

                                               II. DISCUSSION

A.       Applicable Law

         Under 28 U.S.C. § 1441(a), a defendant may remove from state court any civil action “of

which the district courts of the United States have original jurisdiction.” Thereafter, a plaintiff may

move to remand. 28 U.S.C. § 1447(c). “[B]ecause they implicate federalism concerns, removal

statutes are to be narrowly construed.” Long v. Bando Mfg. of Am., Inc., 201 F.3d 754, 757 (6th

Cir. 2000) (citing Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108-09, 61 S. Ct. 868, 85

L. Ed. 1214 (1941)). The removing party bears the burden of showing that federal jurisdiction

exists and all doubts should be resolved in favor of remand. Eastman v. Marine Mech. Corp., 438

F.3d 544, 549-50 (6th Cir. 2006).


4
  Although naming Atway as a defendant, plaintiffs make clear that they “do not believe [she] was at fault for the
accident, but [have] included her herein only as an alternative pleading in case the other defendants attempt to shift
fault for the accident onto [Atway].” (Compl. ¶ 8; see also id. ¶ 27.)
5
  Earlier in the day, this Court had denied motions to consolidate the two cases, finding the motions moot since, due
to the clerk’s reassignment for relatedness, both cases were on the docket of the undersigned and could be managed
together without being consolidated.
                                                          2
        The right to removal is not unlimited. Where federal jurisdiction is based solely on diversity

of citizenship, a case “may not be removed if any of the parties in interest properly joined and

served as defendants is a citizen of the State in which such action is brought.” 28 U.S.C. §

1441(b)(2). This rule is known as the “forum defendant rule” and “reflects the belief that even if

diversity exists, a forum defendant . . . has no reason to fear state court prejudice.” NFC

Acquisition, LLC v. Comerica Bank, 640 F. Supp. 2d 964, 968 (N.D. Ohio 2009).

B.      Analysis

        In their motion to remand, plaintiffs argue that, because Atway is an Ohio resident, this

case was improperly removed. (Mot. at 65,6 citing 28 U.S.C. 1441(b)(2).) In opposition, defendants

argue that, at the time of removal, although Atway may have been “joined,” she had not been

“served,” and that, in any event, she was fraudulently joined so as to defeat diversity. (Opp’n at

132, relying on Redland Ins. Co. v. Singleton, No. 4:08CV1314, 2008 WL 11381820, at *1 (N.D.

Ohio July 22, 2008) (citing McCall v. Scott, 239 F.3d 808, 813 n.2 (6th Cir. 2001)).)

        1.       Joined and Served

        With respect to the question of whether Atway was served by the time of removal, in their

reply, plaintiffs supply proof of service. They submit the affidavit of Tammy McKinney, the

person at plaintiff’s counsel’s law firm responsible for service of complaints, who provided

tracking information obtained from the United States Postal Service’s website reflecting that the

summons and complaint were delivered to an individual at Atway’s address on May 7, 2018 at

3:29 p.m. (See Doc. No. 14-1 (“McKinney Decl.”) ¶¶ 1, 3 and Ex. A. at 157.) In addition, plaintiffs




6
  All page number references are to the page identification number generated by the Court's electronic docketing
system.
                                                       3
state that they never received notice from the Portage County Clerk of Court that delivery of the

service was not successful, which would have been required under Ohio R. Civ. P. 4.6(C).

         Defendants also rely upon language in a decision of another branch of this court as

authority for the proposition that, under the plain language of the removal statute, “if a resident

defendant is not both joined and served” by the time of removal, “the forum-defendant rule does

not apply.” (Opp’n at 132-33, quoting Redland Ins., 2008 WL 11381820, at *1-2.) But as properly

pointed out by plaintiffs, service on Atway by the time of removal is immaterial to the question of

whether removal was proper. (Reply at 142.)

         The language from McCall relied upon by Redland Insurance has been more recently

identified as non-controlling dicta that is inconsistent with the policy underlying the forum

defendant rule. See NFC Acquisition, 640 F. Supp. 2d at 969 & n.3 (citing with approval Ethington

v. Gen. Elec. Co., 575 F. Supp. 2d 855, 821 (N.D. Ohio 2008)), which rejected the plain language

interpretation of the statute,7 instead concluding that a forum defendant cannot remove to federal

court even if the forum defendant has not been properly joined and served). The court in NFC

Acquisition further found nothing in the statute that makes the forum defendant rule dependent on

which defendant filed for removal.

         The Court concludes that, although Atway was both “joined and served” prior to removal,

even if she had not yet been served, under the better precedent in this court, a literal interpretation

of § 1441(b) is inappropriate because it defeats the forum defendant rule and its underlying policy.




7
 The court in Ethington noted that “a literal application of § 1441(b) would allow defendants to always avoid the
imposition of the forum defendant rule as long as they are monitoring state dockets and avoiding service.” Ethington,
575 F. Supp. 2d at 862. The court concluded that this would eviscerate both the forum defendant rule and the plaintiff’s
well-established right to choice of forum in cases where “the defendants are sophisticated litigants.” Id.
                                                           4
       2.      Fraudulent Joinder

       Defendants next argue that Atway was fraudulently joined solely to defeat diversity

jurisdiction. (Opp’n at 134.) The removing party bears the burden of demonstrating fraudulent

joinder. Alexander v. Elec. Data Sys. Corp., 13 F.3d 940, 949 (6th Cir. 1994). “‘There can be no

fraudulent joinder unless it be clear that there can be no recovery under the law of the state on the

cause alleged or on the facts in view of the law.’” Id. (quoting Bobby Jones Garden Apartments,

Inc. v. Suleski, 391 F.2d 172, 176 (5th Cir. 1968)). “Therefore, ‘the question is whether there is

arguably a reasonable basis for predicting that the state law might impose liability on the facts

involved.’” Id. In addition, although it bears the title of “fraudulent,” a plaintiff’s motive for this

type of joinder “is immaterial[.]” In re Welding Rod Prods. Liab. Litig., No. 1:03-CV-17000 (MDL

1535), 2004 WL 1179454, at *3 (N.D. Ohio May 21, 2004). And “whether the plaintiffs will

ultimately recover against the removing defendants is also immaterial.” Id.

       Defendants argue that plaintiffs’ rationale for including Atway as a defendant “does not

comport with the allegations found in the [c]omplaint.” (Opp’n at 134.) According to defendants,

the complaint contains no cause of action against Atway. (Id.) The Court disagrees.

       Plaintiffs properly point out that defendants URS and Pritchet have denied responsibility

for the accident. (Reply at 147-48, citing the complaint and corresponding paragraphs of the

answer, as well as affirmative defenses raised.) Therefore, it is not a stretch to conclude that these

defendants may intend to point a finger at the driver of the vehicle wherein plaintiffs were riding

when the accident occurred, holding her somehow responsible for the rear-end collision by the

URS tractor-trailer driven by Pritchet. As a result, plaintiffs, who expressly state that they believe

URS and Pritchet are responsible for the accident, have pleaded their complaint in the alternative,

alleging negligence against all of the named defendants, including Atway. Plaintiffs assert that
                                                  5
their complaint is more than sufficient, under Ohio rules of pleading,8 to allege negligence claims

against Atway. (Id. at 150-51, citing relevant paragraphs of the complaint alleging duty, breach of

duty, proximate cause, and damages; see also Karafa v. Toni, No. 80664, 2003 WL 125017, at *3

(Ohio Ct. App. Jan. 16, 2003).)

         The Court does not conclude that plaintiffs’ joinder of Saida Atway was fraudulent.

                                               III. CONCLUSION

         For the reasons set forth herein, defendant URS’s removal of this case from state court to

federal court was improper due to the forum defendant rule. Therefore, plaintiffs’ motion to

remand is granted and this case is remanded to the Court of Common Pleas of Portage County,

Ohio.9



           IT IS SO ORDERED.

    Dated: November 20, 2018
                                                          HONORABLE SARA LIOI
                                                          UNITED STATES DISTRICT JUDGE




8
 See Hendrickson v. Haven Place, Inc., No. 100816, 2014 WL 4261947, at *2 (Ohio Ct. App. Aug. 28, 2014) (“Ohio
has not adopted the modification of notice pleading standards as set forth in Bell Atlantic Corp. v. Twombly, 550 U.S.
544, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007), and Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 173 L. Ed. 2d
868 (2009).”).
9
 The Court notes that the case of Atway v. Pritchet, et al., Case No. 5:18-cv-1224, remains on this Court’s docket
because it was properly removed. That said, the parties may wish to consider consenting to the remand of that case.
The state court record filed in this case reveals that, just days after removal, on June 4, 2018, the state court granted
plaintiff’s motion to consolidate the Atway case with the El Hassan case. See id. Doc. No. 8-1 at 57, 74-75.
                                                           6
